Citation Nr: 1622932	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  13-14 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low back pain syndrome.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected low back pain syndrome.

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected low back pain syndrome.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for traumatic brain injury.

7.  Whether new and material evidence has been received to reopen a claim for epilepsy (previously characterized as seizure disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty for training from July 1982 to December 1982.  She also had additional periods of active duty for training and inactive duty for training prior to her discharge from the reserves in March 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal of January 2010 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2016, the Veteran testified at a video hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that the Veteran's claims on appeal warrant further development.

Initially, the Board notes that the record reflects that there are outstanding records which are potentially pertinent to the claims on appeal.  In January 2013 correspondence, the Veteran requested that the RO obtain all her medical treatment records from VA medical facilities in Lawrenceville, Augusta, and Decatur, Georgia, from Fayetteville, North Carolina, and from Fort Jackson, South Carolina.  However, the record reflects that only treatment records dating up to July 2012 from the Augusta VA Medical Center are of record.  As VA records are deemed constructively before the Board, a remand is necessary to obtain this potentially relevant evidence.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).  

On remand, all outstanding VA treatment records should be associated with the claims file.  

Moreover, the Veteran testified at the January 2016 Board hearing that she was receiving current medical treatment for her service-connected low back disability from a private physician.  She stated that her doctor was located in Sugar Hill, Georgia but did not provide any further details.  On remand, after obtaining the necessary information and authorization from the Veteran, the RO should attempt to obtain these records and associate them with the claim file.     

Increased Rating for Low Back Pain Syndrome

During the January 2016 Board hearing, the Veteran testified that her service-connected low back pain syndrome has increased in severity since her last VA examination.  A review of the record reveals that the Veteran last underwent a VA examination for evaluation of the lumbar spine in December 2012.  In light of the allegations of worsening symptoms, a contemporaneous examination to assess the disability is necessary.  

Service Connection for Disabilities of the Left Knee and Bilateral Hip

The Veteran is seeking service connection for left knee and bilateral hip disabilities, to include as secondary to service-connected low back pain syndrome.  Following VA (QTC) examination in December 2012, the examiner opined that a left knee condition (diagnosed as degenerative arthritis) and a bilateral hip condition (diagnosed as degenerative arthritis) are less likely than not related to the low back pain syndrome.  However, in the rationale, the examiner provided a discussion as to why the disorders were not warranted on a direct service incurrence basis.  The examiner did not address the claims on a secondary service connection basis to include aggravation by a service-connected disability.

When VA provides an examination, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that that further clarification and opinions are necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records from the VA medical facilities in Lawrenceville, Augusta, and Decatur, Georgia, from Fayetteville, North Carolina, and from Fort Jackson, South Carolina. 
 
2.  Contact the Veteran and obtain the name and address of the private physician who treated her for her low back disability (as described at her Board hearing).  If the Veteran provides the appropriate authorization, make attempts to obtain these pertinent treatment records.  If no records are associated with the claims file, a written determination should be included in the claims file.  

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of her service- connected low back pain syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  Arrange for the Veteran to be scheduled for an examination by an examiner with appropriate expertise to determine the nature and etiology of the degenerative joint disease of the left knee and bilateral hip degenerative joint disease.  The claims folder should be made available to and reviewed by the examiner and any indicated studies should be performed.

The examiner should offer the following opinions:

(a)  Is it as least as likely as not (50 percent or greater probability) that the degenerative joint disease of the left knee and/or either hip is related to service or any incident of service?

(b)  Is it as least as likely as not (50 percent or greater probability) that degenerative joint disease of the left knee and/or each hip is caused by the service-connected low back disability? 

(c)  Is it as least as likely as not (50 percent or greater probability) that degenerative joint disease of the left knee and/or each hip has been aggravated (permanently increased in severity beyond the actual progress of the disorder) by the service-connected low back disability? 

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide a requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

5.   Then readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and her representative, and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




